Citation Nr: 9916460	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 8, 1946, to June 
29, 1946, and from March 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that for purposes of determining 
whether the claim for entitlement to service connection for 
the cause of the veteran's death is well grounded the alleged 
exposure to mustard gas during service is presumed credible.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998).  

In this case, the record includes a September 1991 statement 
in support of a claim for service connection in which the 
veteran described his alleged exposure to mustard gas during 
basic training at Fort Sam Houston.  He reported he 
experienced full body exposure as a result of participation 
in a type of gas identification test.  

The Board notes the veteran's service medical records are 
incomplete, and the record suggests that they may have been 
lost due to fire.  In such cases, there is a heightened duty 
to assist in developing evidence to support this claim, which 
includes the duty to search for alternative records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A death certificate shows the veteran died on February [redacted] 
1993, with an immediate cause of death as a result of 
respiratory failure and underlying causes of pleural effusion 
and obstruction and metastatic lung cancer.

Although the record reflects the RO attempted to verify the 
veteran's alleged exposure to mustard gas by correspondence 
to the appropriate service department facilities, additional 
pertinent evidence has been added to the record which 
requires further development.  Correspondence from the U.S. 
Army Medical Research and Materiel Command dated in September 
1997 suggested a request be directed to the National 
Personnel Records Center (NPRC) for morning reports.  

The Board also notes that testimony presented at the March 
1999 Board hearing asserted information had been recently 
discovered which indicated mustard gas testing had occurred 
at a base in Texas.  The testimony of E.G., of the 
Contaminated Veterans of America and who was presented as an 
expert on matters related to mustard gas and Lewisite 
exposure, asserted that veterans at Camp Bowie, Texas, had 
been exposed to gases in a portable chamber.  Therefore, the 
Board finds additional development is required for an 
adequate determination of this appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps, 9 Vet. App. at 344.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The appellant should be allowed the 
opportunity to submit additional evidence 
in support of her claim.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should request additional 
information from NPRC as to the veteran's 
service in the United States Army from 
March 8, 1946, to June 29, 1946, 
including his assigned unit and station 
and any available morning reports for 
that period.  All pertinent evidence 
received should be associated with the 
claims file.

3.  Thereafter, in accordance with the 
provisions of M21-1, PT III, 
§ 5.18(c)(2), the case should be referred 
to the Director, Compensation and Pension 
Service (212C), for an advisory opinion 
as to whether the veteran was exposed 
mustard gas during active service. 

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.  

If the benefit sought is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



